[Cite as In re C.T-T., 2019-Ohio-3362.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


IN RE C.T-T., ET AL.                            :
                                                :            No. 107059
Minor Children                                  :
                                                :
[Appeal by T.T., Mother]                        :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 22, 2019


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                       Case Nos. CU 15102485 and CU 15102486


                                          Appearances:

                 T.T., pro se.

                 Law Offices of Neil W. Siegel, and Michael T. Ditzel, for
                 appellee.


FRANK D. CELEBREZZE, JR., J.:

                Respondent-appellant, T.T. (“Mother”), brings the instant appeal, pro

se, challenging the trial court’s judgment entry awarding joint custody and adopting

a shared parenting plan regarding Mother’s and petitioner-appellee, F.T.’s

(“Father”), children. After a thorough review of the record and law, this court

affirms.
                          I. Factual and Procedural History

            The instant case was initiated by Father when he filed an application

for custody of the parties’ children, C.T-T. (d.o.b. June 11, 2006) and G.T-T. (d.o.b.

December 12, 2007), on February 23, 2015, in the Cuyahoga County Court of

Commons Pleas, Juvenile Division (“trial court”). Sometime in September or

August 2014, Mother and the two children moved from Ohio to Colorado. Father

filed his motion for custody based on allegations that Mother was using corporal

punishment on the children while they were residing in Colorado. Specifically, the

allegations were that Mother was striking the children with an electrical cord.

Father also alleged that Mother shoved socks in the children’s mouths in an attempt

to muffle the children’s screams from the strikes because the children were being

too noisy or loud. Mother also allegedly tied the children’s legs together with rope

in an attempt to stop the children from running away from her while she was striking

the children. Father alleged that the children were in danger of immediate harm if

Mother returned to Colorado with the children.

            A hearing on Father’s motion for custody was scheduled for August 13,

2015.   On August 6, 2015, Mother filed a motion to dismiss and/or transfer

jurisdiction. On August 11, 2015, Father filed a motion for temporary custody and

to stay child support. On August 13, 2015, the magistrate held a hearing on the

various motions. Present at the hearing was Father, his counsel, and Mother, who

proceeded pro se. Also present at the hearing was a guardian ad litem (“GAL”) for

the children whom was appointed by the court on July 8, 2015. At the hearing, the
GAL made an oral motion to the magistrate for emergency temporary custody to

Father. Prior to the hearing, the magistrate conducted an in camera interview with

the children. The children corroborated the corporal punishment allegations made

by Father in his motion. After hearing testimony from Mother and Father, the

magistrate granted Father’s motion for temporary custody. Thereafter, the matter

was scheduled for pretrial hearings on Father’s motion to determine custody.

              The matter eventually proceeded to trial on Father’s motion to

determine custody on August 4, 2016. The magistrate heard testimony on Father’s

motion on August 4, 2016, and the matter was continued. Thereafter, Father, on

September 19, 2016, filed a motion to adopt a shared parenting plan. The matter

continued for nearly one and one-half years as the parties seemingly negotiated the

terms of a shared parenting plan. The matter then proceeded to trial scheduled for

January 4, 2018.

             Prior to commencing trial on January 4, 2018, the parties, each

represented by counsel, drafted a shared parenting plan that granted custody of the

children to both parties. This shared parenting plan was then submitted to the

magistrate, and the magistrate approved and adopted the shared parenting plan.1

              On January 9, 2018, the magistrate issued a decision granting Father’s

motion to determine custody and ordered that the agreement of the parties — the


       1At oral arguments, the parties stated that Mother and Father were not in the
hearing room when the magistrate adopted the shared parenting plan. Father’s counsel
indicated that, in his belief, it is best practice to have the parties in the hearing room to
address to the court that they have agreed to the terms of the shared parenting plan on
the record.
shared parenting plan — be adopted and approved. On January 16, 2018, Mother,

while represented by counsel, filed pro se objections to the magistrate’s decision. On

January 23, 2018, Mother, through her counsel, filed additional objections to the

magistrate’s decision.

             On March 29, 2018, the trial court issued a judgment entry overruling

Mother’s objections, adopting the magistrate’s decision, and awarding joint custody

to the parties.

             On April 13, 2018, Mother, pro se, filed a notice of appeal in the instant

matter. On April 16, 2018, this court issued a judgment entry, sua sponte ordering

Mother to file an amended notice of appeal. Mother complied with this sua sponte

order and filed an amended notice of appeal on April 30, 2018. Mother presents 13

assignments of error for our review presented verbatim below:

      I.     No Jurisdiction

      II.    Not the first Custody Application

      III.   No Motion filed by either party for in camera

      IV.    No due process – made to have emergency custody hearing
             without an attorney of time to prepare. No respect for mothers
             rights or explanation of rights. Court gave temporary Parenting
             time to F.T. without a investigation or hearing as to whether that
             was in the best interest. That was a modification of the original
             order, w/o due process. He then used that to file for temporary
             custody, quote line.

      V.     No continuance for Attorney

      VI.    No emergency that warranted emergency custody

      VII.   No follow up examination of kids by court diagnostic
      VIII. Inadequate and Immoral Representation — must fire him or
            sign, lie to the judge about me having counsel. I told him no I
            didn’t want to sign and left the area. Told me the judge hated me
            and I was a terrible mother and that he would not go to trial and
            listen to the facts of the case, because I would not win. No
            examination or subpoena of witness for trial date. Didn’t file for
            finding of fact or appeal on time.

      IX.    The facts don’t match the ruling — facts document extreme show
             extreme change in sons and daughters behavior

      X.     GAL fees, I am indigent

      XI.    Court Abused Discretion

      XII.   GAL disrespectful towards religious beliefs and single mother
             status in demeanor and in report. Does not mention facts that
             pertain to why she choose father as residential parent, or a clear
             analysis of all the facts of what is in the best interest.

      XIII. Receive request for no/reduced legal fees because mother is
            indigent found undue prejudice to judge ruling in limine against
            me receiving leg fee’s paid based on my counsels timing. That
            unfairly penalizes me because I told my lawyer to ask for
            payment previously. I also previously asked the court for
            payment of fees and was denied. Also by not stating a finding of
            fact as to why my petition for fees was denied.

                                   II. Law and Analysis

             As an initial matter, we note that Mother’s pro se brief does not conform

with App.R. 16(A)(3) and (4). Nor does Mother cite to any authority in support of

her arguments as required by App.R. 16(A)(7). Furthermore, many of Mother’s

assignments of error do not necessarily present an actual issue for our review. As

this court has previously noted,

      We recognize that a pro se litigant may face certain difficulties when
      choosing to represent oneself. Although a pro se litigant may be
      afforded reasonable latitude, there are limits to a court’s leniency.
      Henderson v. Henderson, 11th Dist. Geauga No. 2012-G-3118, 2013-
      Ohio-2820, ¶ 22. Pro se litigants are presumed to have knowledge of
      the law and legal procedures, and are held to the same standard as
      litigants who are represented by counsel. In re Application of Black
      Fork Wind Energy, L.L.C., 138 Ohio St. 3d 43, 2013-Ohio-5478, 3
N.E.3d 173, ¶ 22.

Saeed v. Greater Cleveland Regional Transit Auth., 8th Dist. Cuyahoga No. 104617,

2017-Ohio-935, ¶ 7. Nevertheless, we can discern that Mother’s assignments of

error relate to either the (1) emergency temporary custody hearing or (2) the shared

parenting plan. We therefore discuss the assignments of error collectively under

these two categories.

              A. Emergency Temporary Custody Proceedings

              First, we address Mother’s assignments of error specifically pertaining

to the August 13, 2015 hearing after which Father was granted emergency temporary

custody of the children. That order, granting emergency temporary custody to

Father, was merely that — a temporary order. See In re B.A.L, 2016-Ohio-300, 47
N.E.3d 187, ¶ 25 (8th Dist.). “A temporary order allocating custody between parents

is not a final judgment, but rather is an interlocutory order.” (Citations omitted.)

Id. To this end, we note that it has long been established that

      “in a domestic relations action, interlocutory orders are merged within
      the final decree, and the right to enforce such interlocutory orders does
      not extend beyond the decree, unless they have been reduced to a
      separate judgment or they have been considered by the trial court and
      specifically referred to within the decree.”

Kovacic v. Kovacic, 8th Dist. Cuyahoga No. 89130, 2007-Ohio-5956, ¶ 10, quoting

Colom v. Colom, 58 Ohio St. 2d 245, 389 N.E.2d 856 (1979), syllabus. Thus, the
interlocutory orders in the present matter have merged into the final decree, and

Mother’s arguments relating to the temporary custody hearing in 2015 are moot.

              Mother also argues that the trial court did not have jurisdiction

pursuant to R.C. 3127.15(A)(1) because Father’s motion to determine custody was

filed more than six months after Mother moved the children to Colorado. R.C.

3127.15(A)(1) provides, in relevant part, that an Ohio court has jurisdiction to make

an initial determination in a child custody proceeding only if Ohio is the child’s home

state on the date of the commencement of the proceedings or Ohio was the child’s

home state within six months before the commencement of the proceedings and the

child is absent from Ohio but a parent continues to live in Ohio.

              However, Mother entered into the shared parenting plan, and thus,

undeniably availed herself of the jurisdiction of the trial court. See Pearl v. Porrata,

3d Dist. Mercer No. 10-07-24, 2008-Ohio-6353, ¶ 21. Moreover, even though

Mother filed a motion to transfer jurisdiction on August 7, 2015, Mother implicitly

withdrew that motion by continuing to litigate the matter in the trial court. In re

Seitz, 11th Dist. Trumbull No. 2002-T-0097, 2003-Ohio-5218, ¶ 16-18.

              Accordingly, Mother’s assignments of error pertaining to the

August 13, 2015 hearing and order granting emergency temporary custody of the

children to Father are summarily overruled.

                               B. Shared Parenting Plan

              Mother also presents arguments pertaining to the shared parenting

plan. To this end, Mother appears to take issue with the trial court’s adoption of the
shared parenting plan and argues that the agreement was against the manifest

weight of the evidence and not in the children’s best interests. Further, Mother

specifically argues that she did not agree to designate Father as residential parent

for school purposes.

              Prior to addressing Mother’s arguments in this regard, we must

address certain procedural facts that are imperative to our review of these

assignments of error. Mother failed to move the trial court, even when represented

by counsel, to rescind the shared parenting plan. Mother also failed to file a motion

to modify the shared parenting plan pursuant to R.C. 3109.04(E)(1)(a). In addition,

Mother failed to file a Civ.R. 60(B) motion seeking a relief from judgment.

              In this respect, the proper procedure to effect a rescission of a binding

settlement agreement entered into in the presence of the court, such as the shared

parenting plan at issue in this case, is for that party to file a motion seeking to set

the agreement aside. In re J.E. P.-T., 8th Dist. Cuyahoga Nos. 104473 and 105098,

2017-Ohio-536, ¶ 6, citing Cochenour v. Cochenour, 4th Dist. Ross No. 13CA3420,

2014-Ohio-3128, ¶ 29, citing Spercel v. Sterling Industries, Inc., 31 Ohio St. 2d 36,

285 N.E.2d 324 (1972), paragraph two of the syllabus. “In the absence of such a

motion, the trial court may sign a journal entry reflecting or adopting the settlement

agreement.” Id., citing Cochenour.

              Mother argues that the trial court erred when it adopted the shared

parenting plan. We note that the matter was scheduled for trial on January 4, 2018,

on the issue of custody of the children. Rather than proceeding to a trial on the
matter, Mother and Father, both represented by counsel, negotiated an agreement

and memorialized that agreement through a typed document. This document

included handwritten modifications and deletions to the terms of the agreement,

with the parties’ initials next to the modifications and deletions. This document was

signed by each party and each parties’ counsel.         The magistrate adopted the

agreement and incorporated it into her decision.

              On January 9, 2018, the magistrate adopted the judgment entry in

accordance with Civ.R. 53(D)(4)(e), and incorporated the agreement as an exhibit

to the magistrate’s decision. Not satisfied with the shared parenting plan, Mother,

pro se, while represented by counsel, filed an objection to the magistrate’s January 9

decision. Mother’s counsel filed an additional objection to the magistrate’s decision

on January 23, 2018, and claimed that the magistrate’s decision “finding that

[Father] be designated the residential parent for school purposes does not

accurately reflect the parties’ agreement.”     Mother further claimed that “both

parents were to be designated residential parent and legal custodian of the minor

children.”

              However, once the settlement agreement was received by the

magistrate, there was nothing further for the magistrate to consider except whether

the agreement was in the children’s best interest. In re J.E. P.-T., 8th Dist. Cuyahoga

Nos. 104473 and 105098, 2017-Ohio-536, at ¶ 6. Mother’s objections related solely

to the designation of Father as residential parent for school purposes. Mother’s

objections in no way challenged that the shared parenting agreement was not in the
children’s best interest. No objections were raised indicating that the shared

parenting plan was anything but in the children’s best interest. See id. In our review

of the record, we find no evidence upon which we could now conclude that the

shared parenting plan was not in the children’s best interests.

              Nevertheless, Mother now argues on appeal that the trial court erred

when it designated Father as residential parent for school purposes. We review a

trial court’s decision concerning the allocation of parental rights and responsibilities

for an abuse of discretion because such a decision rests within the sound discretion

of the trial court. In re A.M.S., 8th Dist. Cuyahoga No. 98384, 2012-Ohio-5078, ¶ 17,

citing In re D.J.R., 8th Dist. Cuyahoga No. 96792, 2012-Ohio-698. An abuse of

discretion is unmistakable where a trial court’s judgment is unreasonable, arbitrary,

or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 450 N.E.2d 1140

(1983).

              In our review of the shared parenting plan, we note that the agreement

is silent as to which party was to be designated residential parent for school

purposes. However, schooling was incorporated into the agreement as evidenced by

Exhibit A, which states: “(D) [t]he children shall attend school in Cleveland Hts.,

unless they can attend school on full scholarships.” Further, Mother and Father

were each designated as residential parents and legal custodians of the children.

              It appears that Mother does not wish to have the children attend

another school district, but simply argues that she did not agree to Father being

designated residential parent for school purposes. As best we can discern, Mother
now takes issue with the trial court designating Father as residential parent for

school purposes simply because she did not agree to it.

              In our review of the shared parenting plan, it is undisputed that the

parties wished to have the children attend the “Cleveland Heights schools.” In order

to achieve this, Father had to be designated the residential parent for school

purposes because he has lived stably in Cleveland Heights for at least the duration

of the proceedings, if not longer. In this way, designating Father as residential

parent for school purposes does not in any way alter the parties’ agreement — it

achieves the parties’ agreement. Furthermore, Mother has failed to offer any

evidence as to how designating Father as the residential parent for school purposes

was not in the best interests of the children. As such, we find that the trial court did

not abuse its discretion in designating Father residential parent for school purposes.

              We are compelled again to note that where parties enter into a written

settlement agreement, “the agreement constitutes a binding contract and it cannot

be unilaterally rescinded by one of the parties after the fact.” In re J.E. P.-T., 8th

Dist. Cuyahoga Nos. 104473 and 105098, 2017-Ohio-536, at ¶ 8, citing Hildebrand

v. Hildebrand, 8th Dist. Cuyahoga No. 96436, 2011-Ohio-5845, ¶ 14, citing Mack v.

Polson Rubber Co., 14 Ohio St. 3d 34, 36, 470 N.E.2d 902 (1984). In this regard,

      “‘[t]o permit a party to unilaterally repudiate a settlement agreement
      would render the entire settlement proceedings a nullity, even though
      the agreement is of binding force.’’’ Id., quoting Spercel, [31 Ohio St.2d
      at 40, 285 N.E.2d 324.] A settlement agreement can only be rescinded
      upon claims such as fraud, duress, or undue influence. Id., citing Mack
      at syllabus. Further, “[n]either a change of heart nor bad legal advice
      is a ground to set aside a settlement agreement.” Richmond v. Evans,
      8th Dist. Cuyahoga No. 101269, 2015-Ohio-870, ¶ 19, citing Walther v.
      Walther, 102 Ohio App. 3d 378, 383, 657 N.E.2d 332 (1st Dist.1995),
      and Grubic v. Grubic, 8th Dist. Cuyahoga No. 73793, 1999 Ohio App.
      LEXIS 4200, 10 (Sept. 9, 1999).

Id.

              Mother did not allege in her objections to the magistrate’s decision

that she assented to the terms of the shared parenting plan because of fraud, duress,

or undue influence. However, in her appellate brief, Mother makes the assertion

that she did not voluntarily agree to the shared parenting plan. Further, at oral

arguments Mother stated that she received an ultimatum from her attorney —

accept the terms of the shared parenting plan or hire another attorney.

Nevertheless, we find that Mother has presented no evidence, other than this mere

assertion, of fraud, duress, or undue influence in her assent to the terms of the

shared parenting plan.

              In the instant case, we note that Mother began the proceedings

without an attorney. However, Mother then retained an attorney on October 13,

2015. That attorney then filed a motion to withdraw as counsel in March 2016 and

that motion was granted. Mother thereafter obtained new counsel, who represented

her from April 2016 through January 2018.

              Moreover, as we noted above, the parties negotiated an agreement and

memorialized that agreement through a typed document. This document included

handwritten modifications and deletions to the terms of the agreement, with the

parties’ initials next to the modifications and deletions. The parties also attached
two exhibits to this document that detailed the parties’ visitation schedule and the

parties’ payment schedule of the GAL fees. This document was signed by each party

and each parties’ counsel. Thus, we cannot discern that Mother was represented by

counsel who did not advocate zealously on her behalf.

              Accordingly, Mother’s assignments of error relating to the shared

parenting plan are summarily overruled.

                                 III. Conclusion

              The emergency temporary custody order has been merged into the

final decree and thus, Mother’s arguments related to that order are now moot. The

parties’ shared parenting plan is a binding settlement agreement, and Mother has

presented no evidence of fraud, duress, or undue influence in her assent to the terms

of the shared parenting plan. As such, Mother’s arguments related to the shared

parenting plan are without merit.

              Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

MARY EILEEN KILBANE, A.J., and
EILEEN A. GALLAGHER, J., CONCUR